PER CURIAM.
The appellant challenges adjudicatory and disposition orders entered in juvenile dependency proceedings, asserting that the court did not comply with its obligations under Florida Rule of Juvenile Procedure 8.320, in connection with the right to counsel. Although the appellant was initially accompanied by an attorney who was representing him in a separate matter, the court recognized that this attorney was not serving as counsel in these dependency proceedings. The appellant remained unrepresented through the further course of these proceedings, and the court failed to adequately advise the appellant as to the right to counsel or to ascertain whether the appellant fully understood this right. Such noncompliance with the mandate in the rule requires reversal.
The appealed orders are reversed and the cause is remanded.
BOOTH, ALLEN and WEBSTER, JJ., concur.